UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
IN RE GUANTANAMO BAY DETAINEE              ) Misc. No. 12-mc-398 (RCL)
LITIGATION                                )
__________________________________________)
                                           )
SAEED MOHAMMED SALEH HATIM,                )
et al.,                                    )
                              Petitioners )
                  v.                       ) Civil No. 05-cv-1429 (RCL)
                                           )
BARACK H. OBAMA, et al.                    )
                                           )
                              Respondents )
__________________________________________)
                                           )
FADHEL HUSSEIN SALEH HENTIF,               )
et al.,                                    )
                              Petitioners )
                  v.                       ) Civil No. 06-cv-1766 (RCL)
                                           )
BARACK H. OBAMA, et al.                    )
                                           )
                              Respondents )
__________________________________________)
                                           )
ABDURRAHMAN ABDALLAH ALI                   )
MAHMOUD AL SHUBATI, et al.,                )
                              Petitioners )
                  v.                       ) Civil No. 07-cv-2338 (RCL)
                                           )
BARACK H. OBAMA, et al.                    )
                                           )
                              Respondents )
__________________________________________)

                                  MEMORANDUM OPINION

I.     INTRODUCTION

       On May 23, 2013, President Obama promised, concerning detainees held at Guantanamo

Bay, that “[w]here appropriate, we will bring terrorists to justice in our courts and our military



                                                 1
justice system. And we will insist that judicial review be available for every detainee.” Remarks

by the President at the National Defense University (May 23, 2013) (transcript available at

http://www.whitehouse.gov/the-press-office/2013/05/23/remarks-president-national-defense-

university). This matter concerns whether the President’s insistence on judicial review may be

squared with the actions of his commanders in charge of the military prison at Guantanamo Bay.

Currently, it cannot.

       Petitioners are detainees at Guantanamo Bay who are in the process of seeking habeas

corpus relief and whose access to counsel is governed by this Court’s 2008 Protective Order.

Petitioners allege that the Joint Detention Group (“JDG”), the group responsible for detention

operations within Joint Task Force-Guantanamo (“JTF-GTMO”), has instituted new search and

procedures that impair petitioners’ access to legal counsel.

       The petitioners’ unique circumstances render this case no ordinary challenge to prison

regulations: At its heart, this case is about petitioners’ ability to invoke the writ of habeas corpus

through access to the Court and access to counsel.

       Upon consideration of petitioners’ Motions [37 and 38], the government’s Opposition

[42], petitioners’ replies [44 and 45], the arguments presented at this Court’s open and sealed

hearings held June 5, 2013, the entire record herein, the applicable law, and for the reasons set

forth below, the Court finds the JDG’s new procedures invalid as they pertain to access to

counsel and will GRANT petitioners’ motions in part and DENY petitioners’ motions in part.

II.    BACKGROUND

       A.      Procedural Background

       Before the Court is an Emergency Motion [37] to Enforce the Right of Access to Counsel




                                                  2
filed by petitioners Abdurrahman Abdallah Ali Mahmoud al Shubati (ISN 2241) and Fadhel

Hussein Saleh Hentif (ISN 259). Emergency Mot. to Enforce the Right of Access to Counsel 1,

May 22, 2013, ECF No. 37 (“Hentif & Al Shubati Mot.”).                      Also before the Court is an

Emergency Motion [38] Concerning Access to Counsel filed by petitioner Saeed Mohammed

Saleh Hatim (ISN 255) on his own behalf and on behalf of several other Guantanamo detainees.

Emergency Mot. Concerning Access to Counsel 1–2, May 22, 2013, ECF No. 38 (“Hatim

Mot.”). All the petitioners request that this Court order the government to discontinue the use of

certain procedures that petitioners allege inhibit their access to legal counsel. Specifically,

petitioners request the Court to order (1) that they may meet with counsel in person or by phone

without being subject to the new search protocol instituted by the JDG, (2) that they may meet

with counsel in person or by phone within their housing camps, and (3) that the government may

not transport detainees within the detention facility for attorney meetings or phone calls using

new vans that petitioners contend force them into painful stress positions.

        Petitioners are at different stages in their respective habeas cases before the Court. Al

Shubati originally filed a petition for a writ of habeas corpus on December 31, 2007. See Pet.

For Writ of Habeas Corpus, Al Shubati v. Obama, No. 07-CV-2338 (UNA) (D.D.C. Dec. 31,

2007), ECF No. 1. On March 11, 2013, this Court dismissed al Shubati’s petition without

prejudice at petitioner’s and the government’s joint request.                 See Stipulation and Order

Dismissing Pet., Al Shubati v. Obama, No. 07-CV-2338 (UNA) (D.D.C. Mar. 11, 2013), ECF

No. 261. Hentif filed his petition for habeas corpus on October 16, 2006. See Pet. For Writ of

Habeas Corpus, Hentif v. Obama, No. 06-CV-1766 (HKK) (D.D.C. Oct. 16, 2006), ECF No. 1.

The Court, Judge Henry Kennedy presiding, denied his petition on August 1, 2011. See Mem.

1
 “ISN” is the acronym for “Internment Serial Number,” and each detainee currently housed at Guantanamo Bay has
been assigned an ISN. Bostan v. Obama, 821 F. Supp. 2d 80, 82 n.1 (D.D.C. 2011) (citing Al-Harbi v. Obama,
Civil Action No. 05–2479(HHK), 2010 WL 2398883, at *3 n.2 (D.D.C. May 13, 2010)).

                                                      3
Op., Hentif v. Obama, No. 06-CV-1766 (HKK) (D.D.C. Aug. 1, 2011), ECF No. 281. Hentif’s

appeal of the dismissal of his petition is currently before the D.C. Circuit. See Notice of Appeal,

Hentif v. Obama, No. 06-CV-1766 (RCL) (D.D.C. Oct. 8, 2012), ECF No. 292. Hatim filed his

petition for habeas corpus on July 20, 2005. See Pet. For Writ of Habeas Corpus, Hatim v.

Obama, No. 05-CV-1429 (RCL) (D.D.C. Jul. 20, 2005), ECF No. 1. The Court, Judge Ricardo

Urbina presiding, granted his petition for a writ of habeas corpus on December 15, 2009. See

Order, Hatim v. Obama, No. 05-CV-1429 (RCL) (D.D.C. Dec. 15, 2009), ECF No. 334. The

D.C. Circuit vacated Judge Urbina’s order on February 15, 2011 and remanded the case for

further proceedings. Hatim v. Gates, 632 F.3d 720, 721 (D.C. Cir. 2011) (per curiam). Hatim’s

case was subsequently reassigned due to Judge Urbina’s retirement, and this Court entered a

scheduling order for Hatim’s petition for habeas corpus after a classified hearing on May 3,

2013. See Order, Hatim v. Obama, No. 05-CV-1429 (RCL) (D.D.C. Dec. 15, 2009), ECF No.

415.

       B.      Factual Background

       Petitioners are housed within two separate “camps” within the Guantanamo detention

facility. Resp’t’s Opp’n to Pet’rs’ Emergency Mots. Concerning Access to Counsel 6, June 3,

2013, ECF No. 42 (“Opp’n”). These camps—known as Camps 5 and 6—are modeled after, and

comparable to, maximum security prisons in the United States. Opp’n, Ex. 1, at ¶¶ 10, 14, June

3, 2013, ECF No. 42 (“Bogdan Decl.”). Previously, meetings between petitioners and habeas

counsel took place in Camps 5 and 6, Hatim Mot. Ex. A, at ¶ 5, May 22, 2013, ECF No. 38-1,

though the government contends that attorney–client meetings have not taken place in Camps 5

and 6 for some time. Bogdan Decl. ¶¶ 9, 13.

       Currently, to meet with counsel or speak with counsel by phone, petitioners must travel



                                                4
from their housing camp to other buildings—known as Camps Delta and Echo—located nearby

within the Guantanamo detention facility. Id. ¶ 22. Petitioners are transported to Camp Delta for

all phone calls with counsel and to Camp Echo for all in-person meetings with counsel. Id. ¶¶ 5,

8. Camps Delta and Echo contain dedicated facilities for conducting detainee phone calls and

meetings.   For example, Camp Echo has specialized facilities to screen visitors, including

attorneys, for contraband before they meet with detainees. Id. ¶ 6. Moreover, Camp Echo has a

centralized facility from which guards may visually monitor attorney–client meetings remotely,

meaning guards need not sit outside the meeting room for the duration of the detainee’s meeting

with counsel. Id. Similarly, Camp Delta has facilities “specifically designed and equipped for

telecom operations.” Id. ¶ 8.

       Camps 5 and 6, by contrast, lack dedicated facilities for phone calls. Id. ¶¶ 8–9. With

respect to attorney–client meetings, Camp 6 at present has only two small rooms to

accommodate such meetings, though Col. Bogdan, commander of the JDG, directed in

September 2012 that those rooms would no longer be used for meetings between detainees and

any non-JTF-GTMO personnel. Id. ¶¶ 13–16. In his sworn declaration, Col. Bogdan stated that

Camp 5 has no rooms for attorney–client meetings. Id. ¶ 11. Nevertheless, according to a

review of the Guantanamo detention facility prepared by Adm. Walsh in 2009, Camp 5 had “a

climate controlled meeting room for legal representation.” Review of Department Compliance

with President’s Executive Order on Detainee Conditions of Confinement 11 (“Walsh Report”).

It is unclear whether Col. Bogdan has since restricted the use of this room, as in Camp 6, or

whether JTF-GTMO has repurposed the room, though what purpose could be greater than

counsel access this Court cannot say. For security reasons, attorneys cannot meet with detainees

on the cell blocks or within detainee cells in the housing camps. See Bogdan Decl. ¶ 11. As a



                                               5
result, detainees must leave their cells and travel to Camps Delta and Echo for phone calls and

attorney–client meetings.

       The process of transporting detainees from their housing camps to Camps Delta and Echo

requires that they be searched and then transported by van to the relevant camp. Id. ¶¶ 17–22.

Previously, the search protocol in effect for detainees at GTMO did not allow guards to frisk the

area between a detainee’s waist and mid-thigh except with authorization from the JDG

Commander. Id. ¶ 17; Walsh Report 25. Instead, guards used a modified search procedure

whereby a guard would grasp the waistband of a detainee’s trousers and shake the detainee’s

pants in order to dislodge any contraband. Bogdan Decl. ¶ 17; Walsh Report 25. The purpose of

this modified search procedure was “to avoid actions that could be construed as disrespectful” of

detainees’ religious or cultural sensitivities.   Walsh Report 26.     The use of the modified

procedures represented a considered policy judgment on the part of the former JDG

commanders: The commanders recognized that the modified search procedures “carrie[d] a level

of risk,” but they “accepted that risk out of an elevated respect for the religious concerns of the

detainees.” Id.

       On June 7, 2012, command of the JDG passed to Col. John V. Bogdan. Bogdan Decl. ¶

1. On May 3, 2013, JDG revised its search procedures for detainees to comport with the

standard army search procedure. Id. ¶ 18. This standard procedure includes frisking and

wanding of the detainee’s groin area. Id. ¶ 20. As before, the search involves the guard grasping

the detainee’s waistband and shaking it vigorously to dislodge contraband. Id. The new search

protocol, however, adds several additional elements: First, the guard gathers and crushes the

fabric of the detainee’s pants pockets to detect any objects in the pockets. Id. Second, the guard

will search the detainee’s groin area “by placing the guard’s hand as a wedge between the



                                                  6
[detainee’s] scrotum and thigh . . . and using [a] flat hand to press against the groin to detect

anything foreign attached to the body.” Id. Third, the guard uses a flat hand to frisk the

detainee’s buttocks to ensure no contraband is hidden there. Id. Fourth, “a hand-held ‘wand’

metal detector . . . is passed over the [detainee’s] body.” Id. ¶ 21. The wand search includes the

detainee’s groin and buttocks area, and guards hold the wand about one to two inches from the

detainee’s body while conducting the wand search. Id.

       Under the JDG’s standard procedure, detainees are searched whenever (1) they are

moved to a facility external to their housing camp or (2) they meet with any non-JTF-GTMO

personnel. Id. ¶ 19. According to Col. Bogdan, all detainee searches are conducted twice—once

before leaving the housing camp or before a meeting with non-JTF-GTMO personnel and a

second time prior to returning to the housing camp or after the meeting. Id. However, during the

sealed hearing held on June 5, 2013, counsel for petitioner Al-Mithali stated that detainees are

actually searched four times—once prior to leaving their cells, once upon arriving at the external

facility or meeting room, once prior to leaving the external facility or meeting room, and once

more upon returning to their cells. Sealed Hr’g Tr. 39, June 5, 2013. The JDG’s standard

procedure requires searching detainees for all movements or meetings, including attorney

meetings, phone calls with attorneys or family members, or medical appointments. Bogdan

Decl. ¶ 19.

       For phone calls or attorney–client meetings, detainees must travel outside of Camps 5 and

6 to Camps Delta and Echo. Id. ¶ 21. The JDG transports detainees from Camps 5 and 6 to

Camps Delta and Echo by van. Id. While traveling in the vans, detainees are restrained

following standard military procedure using a 5-point fabric seatbelt harness. Id. On April 1,

2013, the JDG introduced several new vans as part of a routine equipment upgrade and to



                                                7
address detainee complaints about a lack of air conditioning in the vans. Id. The new vans

include larger air ducts to improve air conditioning, but lower ceilings. Id. Petitioners contend

that, as a result, the lower ceilings in the vans force detainees to sit in crouched and painful stress

positions for the duration of the van ride. Hatim Mot. 3; Hatim Mot. Ex. A ¶¶ 29–34; Hatim

Mot. Ex. G ¶ 9.

       C.      Legal Background

       In a litany of rulings, this Court and the Supreme Court have affirmed that the federal

courts are open to Guantanamo detainees who wish to prove that their indefinite detentions are

illegal. In 2004, the Supreme Court rejected the government’s argument that the federal courts

had no jurisdiction to hear detainee habeas petitions. Rasul v. Bush, 542 U.S. 466, 484 (2004).

Congress then twice amended the federal habeas statute, 28 U.S.C. § 2241, in an effort to

overturn the Supreme Court’s ruling. First, Congress passed the Detainee Treatment Act of 2005

(DTA), Pub. L. No. 109-148, 119 Stat. 2680 (2005), but the Supreme Court held that the

provision of the DTA depriving courts of jurisdiction over detainee habeas petitions did not

apply to cases pending when the DTA was enacted. Hamdan v. Rumsfeld, 548 U.S. 557, 575–78

(2006). Second, Congress passed the Military Commissions Act of 2006 (MCA), Pub. L. No.

109-366, 120 Stat. 2600 (2006) (codified in part at 28 U.S.C. § 2241 & note), but the Supreme

Court declared that detainees “are entitled to the privilege of habeas corpus to challenge the

legality of their detention.” Boumediene v. Bush, 553 U.S. 723, 771 (2008). The Supreme Court

further invalidated the provision of the MCA that stripped courts of jurisdiction to hear habeas

petitions from detainees.     Id. at 792.    This Court and the Supreme Court also held that

Guantanamo detainees have a concomitant right to the assistance of counsel.                 Hamdi v.

Rumsfeld, 542 U.S. 507, 539 (2004); Al Odah v. United States, 346 F. Supp. 2d 1, 5 (D.D.C.



                                                  8
2004).

         These rulings raised significant questions about counsels’ access to detainees and

classified information. This Court first began to address this problem in Al Odah, where Judge

Kollar-Kotelly found that the Court had power “to fashion procedures by analogy to existing

procedures, in aid of the Court’s jurisdiction and in order to develop a factual record as necessary

for the Court to make a decision on the merits of” detainee habeas claims. 346 F. Supp. 2d at 6;

see also Harris v. Nelson, 394 U.S. 286, 298 (1969) (“[A] district court may, in an appropriate

case, arrange for procedures which will allow development . . . of the facts relevant to disposition

of a habeas corpus petition.”). Using this power, she proposed a framework for detainee counsel

access. Al Odah, 346 F. Supp. 2d at 13–15. The government subsequently moved for a

protective order “to prevent the unauthorized disclosure or dissemination of classified national

security information.” In re Guantanamo Detainee Cases, 344 F. Supp. 2d 174, 175 (D.D.C.

2004).     This Court designated Judge Joyce Hens Green to coordinate and manage all

Guantanamo proceedings and rule on common procedural and substantive issues. All then-

pending Guantanamo cases, except those being heard by Judge Richard J. Leon, were transferred

to Judge Green. In November 2004, Judge Green issued an “Amended Protective Order and

Procedures for Counsel Access to Detainees,” which set guidelines and procedures for counsel

access to detainees and to classified information. Judge Green’s protective order was ultimately

a boon for the Court, for the Government, and for detainees as it settled many issues that would

have otherwise, no doubt, required a great deal of litigation.

         Judge Green’s protective order stood without objection for four years. In light of the

Boumediene decision in 2008, the members of this Court again determined that a single judge

should rule on common procedural issues to facilitate the expeditious resolution of Guantanamo



                                                 9
habeas cases. In re Guantanamo Bay Detainee Litig., Miscellaneous No. 08-442 (TFH), Order

[1] at 1–2, July 2, 2012. The Court designated Judge Thomas F. Hogan, like Judge Green, “to

coordinate and manage proceedings in all cases involving petitioners presently detained at

Guantanamo Bay, Cuba.” Id. All then-pending Guantanamo habeas cases, and all such cases

thereafter filed, were transferred to Judge Hogan for case management and coordination.2 Id.

Judge Hogan also determined that the Court should issue a new protective order.                          After

considering the parties’ positions espoused both in written submissions and at a status

conference, Judge Hogan issued a carefully crafted and thorough protective order that contained

procedures for counsel access to detainees and to classified information. In re Guantanamo Bay

Detainee Litig., 577 F. Supp. 2d 143 (D.D.C. 2008) (“Protective Order” or “P.O.”). Judge

Hogan’s protective order was substantially similar to the protective order issued by Judge Green.

        This Court recently revisited Judge Hogan’s protective order as it pertained to detainees

without any pending habeas petition before the Court.                 In re Guantanamo Bay Detainee

Continued Access to Counsel, 892 F. Supp. 2d 8 (D.D.C. 2012). At that time, the government

argued “that the Protective Order cease[d] to control counsel-access in the absence of a pending

or imminent habeas petition” and sought to enter into Memoranda of Understanding (MOUs)

with detainees that would set the terms for counsel access. Id. at 11. The terms of the MOUs

proposed by the government differed substantially from those of Judge Hogan’s Protective Order

and would have hampered both petitioners’ access to counsel and counsels’ access to classified

information. Id. at 13–14. This Court rejected the government’s argument and the proposed

MOUs. Instead, the Court held that Judge Hogan’s protective order governed counsel-access

issues for all petitioners, including those without any pending habeas action. Id. at 28.


2
 The Order specifically excluded cases over which Judge Richard Leon presided as well as Hamdan v. Bush, 04-cv-
1519. Order at 2 n.1, In re Guantanamo Bay Detainee Litig., Misc. No. 08-442 (TFH) (July 2, 2008), ECF No. 1.

                                                      10
III.   STANDARD OF REVIEW

       The foundation of the Supreme Court’s habeas jurisprudence is that the Great Writ lies at

the core of this nation’s constitutional system and that it is the duty of the courts to remedy

lawless executive detention.

       Executive imprisonment has been considered oppressive and lawless since John,
       at Runnymede, pledged that no free man should be imprisoned, dispossessed,
       outlawed, or exiled save by the judgment of his peers or by the law of the land.
       The judges of England developed the writ of habeas corpus largely to preserve
       these immunities from executive restraint.

Rasul, 542 U.S. at 474 (citing Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206, 218–

219 (1953) (Jackson, J., dissenting)). “The Framers viewed freedom from unlawful restraint as a

fundamental precept of liberty, and they understood the writ of habeas corpus as a vital

instrument to secure that freedom.” Boumediene, 553 U.S. at 739; see also Harris, 394 U.S. at

290–91 (noting that the Great Writ serves as the “fundamental instrument for safeguarding

individual freedom against arbitrary and lawless state action.”). Moreover, the separation of

powers also points to the fundamental importance of the Great Writ. See Boumediene, 553 U.S.

at 742 (noting that the separation of powers “serves not only to make Government accountable

but also to secure individual liberty” (citing Loving v. United States, 517 U.S. 748, 756 (1996))).

Indeed, under our Constitution it is the Suspension Clause that “protects the rights of the

detained by affirming the duty and authority of the Judiciary to call the jailer to account.” Id. at

745 (citing Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)).

       The duty imposed by the Great Writ requires the Judiciary to ensure that access to the

courts is “adequate, effective, and meaningful.” Bounds v. Smith, 430 U.S. 817, 822 (1977); see

also Harris, 394 U.S. at 292. Practically, this means “that the privilege of habeas corpus entitles

the prisoner to a meaningful opportunity to demonstrate that he is being held pursuant to ‘the



                                                11
erroneous application or interpretation’ of relevant law.” Boumediene, 553 U.S. at 779 (quoting

INS v. St. Cyr, 533 U.S. 289, 302 (2001)) (emphasis added).

          In the context of Guantanamo Bay habeas litigation, “access to the Court means nothing

without access to counsel.” Al-Joudi v. Bush, 406 F. Supp. 2d 13, 22 (D.D.C. 2005). They are

inseparable concepts and must run together.

          To say that Petitioners’ ability to investigate the circumstances surrounding their
          capture and detention is “seriously impaired” is an understatement. The
          circumstances of their confinement render their ability to investigate nonexistent.
          Furthermore, it is simply impossible to expect Petitioners to grapple with the
          complexities of a foreign legal system and present their claims to this Court
          without legal representation. Petitioners face an obvious language barrier, have
          no access to a law library, and almost certainly lack a working knowledge of the
          American legal system. Finally, this Court’s ability to give Petitioners’ claims the
          “careful consideration and plenary processing” which is their due would be
          stymied were Petitioners to proceed unrepresented by counsel.

Al Odah, 346 F. Supp. 2d at 9.

          Cognizant of both its duty to enforce the Writ and the context of Guantanamo habeas

litigation generally, the Court now turns to the petitioners’ emergency motions for counsel

access.

IV.       JURISDICTION

          The government contends that this Court lacks jurisdiction to address petitioners’

emergency motions. “Federal courts are courts of limited subject-matter jurisdiction. A federal

court created by Congress pursuant to Article III of the Constitution has the power to decide only

those cases over which Congress grants jurisdiction.” Al-Zahrani v. Rodriguez, 669 F.3d 315,

317 (D.C. Cir. 2012) (citing Micei Int’l v. Dep’t of Commerce, 613 F.3d 1147, 1151 (D.C. Cir.

2010)).

          As amended by Section 7(a) of the Military Commissions Act of 2006, the federal habeas

statute provides, in relevant part,

                                                  12
       (1) No court, justice, or judge shall have jurisdiction to hear or consider an
       application for a writ of habeas corpus filed by or on behalf of an alien detained
       by the United States who has been determined by the United States to have been
       properly detained as an enemy combatant or is awaiting such determination.
       (2) [N]o court, justice, or judge shall have jurisdiction to hear or consider any
       other action against the United States or its agents relating to any aspect of the
       detention, transfer, treatment, trial, or conditions of confinement of an alien who
       is or was detained by the United States and has been determined by the United
       States to have been properly detained as an enemy combatant or is awaiting such
       determination.

28 U.S.C. § 2241(e)(1)–(2) (emphasis added).         However, the Supreme Court invalidated §

2241(e)(1) as an unconstitutional suspension of the writ, and thus this Court has jurisdiction over

petitions for writs of habeas corpus.       Boumediene v. Bush, 553 U.S. 723, 792 (2008).

Nevertheless, § 2241(e)(2) remains a valid bar to this Court’s jurisdiction. See Al-Zahrani, 669

F.3d at 319 (upholding “the continuing applicability of the [§ 2241(e)(2)] bar to our jurisdiction

over ‘treatment’ cases.”). Thus, were this case an “other action”—that is, an action other than a

petition for habeas corpus—relating to the “treatment . . . or conditions of confinement” of the

Guantanamo detainees, this Court would have to dismiss for lack of jurisdiction.

       The instant litigation, however, is not a general challenge to petitioners’ treatment or

conditions of confinement. Instead, it is a narrow challenge to alleged government interference

to petitioners’ access to counsel that prevents them from prosecuting habeas cases before this

Court. Petitioners’ challenge falls squarely within the Court’s jurisdiction. The Supreme Court

implicitly recognized that counsel access issues relating to habeas cases fall within the district

court’s jurisdiction over habeas petitions. In Boumediene, the Supreme Court explained that it

“ma[de] no attempt to anticipate all of the evidentiary and access-to-counsel issues that will arise

during the course of the detainees’ habeas corpus proceedings. . . . These and . . . other

remaining questions are within the expertise and competence of the District Court to address in

the first instance.” 553 U.S. at 796. Logically, the Supreme Court would not refer counsel-

                                                13
access issues to the expertise of the District Court if it lacked jurisdiction to consider the issues

in the first place.

        Indeed, all the cases the government cites where this Court or the D.C. Circuit has

concluded it lacked jurisdiction under § 2241(e)(2) are inapposite. The present controversy is

neither a request for a mattress and a blanket, see In re Guantanamo Bay Detainee Litig., 577 F.

Supp. 2d 312 (D.D.C. 2008), nor a request for transfer to another facility, see Tumani v. Obama,

598 F. Supp. 2d 67 (D.D.C. 2009); Al-Shurfa v. Obama, No. 05-CV-431 (RJL), 2009 WL

1451500 (D.D.C. May 21, 2009); Khadr v. Bush, 587 F. Supp. 2d 225 (D.D.C. 2008); Al-

Ghizzawi v. Bush, No. 05-CV-2378 (JDB), 2008 WL 948337 (D.D.C. Apr. 8, 2008), nor a

request for medical records or changes to medical procedures, see Al Adahi v. Obama, 596 F.

Supp. 2d 111 (D.D.C. 2009); In re Guantanamo Bay Detainee Litig., 577 F. Supp. 2d at 313–14,

nor a tort claim against federal officials, Al-Zahrani, 669 F.3d at 316–17. This action focuses

solely on what rules will govern counsel access for the Guantanamo detainees during their

habeas cases and whether the government, in contravention of Judge Hogan’s protective order

and numerous other rulings, may interfere with detainees’ access to counsel. Of course, it may

not.

        The government also argues that petitioners lack standing because they have failed to

show “actual harm” under Lewis v. Casey, 518 U.S. 343 (1996). In Casey, the Supreme Court

found that prisoners could not bring claims alleging interference with their access to the courts

“by establishing that [the] prison’s law library or legal assistance program is subpar in some

theoretical sense.” Casey, 518 U.S. at 351. Instead, the constitutional requirement for standing

meant that prisoners could only bring claims alleging interference with their right of access to the

courts where they could show actual injury. Id. at 349–352. The Court did find, however, that



                                                 14
an illiterate and non-English-speaking prisoner had established actual injury by showing that he

had been unable to bring his claims. Id. at 356.

       The government’s reliance on Casey is misplaced. Quite contrary to the government’s

conclusory statement that petitioners have made no showing of actual harm, Opp’n 19, the record

is replete with examples of “past or imminent official interference with individual [detainees’]

presentation of claims to the courts.” Casey, 518 U.S. at 349. For proof, one need only look to

this Court’s previous opinions concerning counsel access and the numerous government attempts

to interfere with counsel access identified therein.       See In re Guantanamo Bay Detainee

Continued Access to Counsel, 892 F. Supp. 2d at 24–26 (collecting cases). Moreover, the

petitioners’ situation is most similar to that of the illiterate and non-English-speaking prisoners

for whom the Supreme Court found there was actual injury in Casey. With respect to detainees

at Guantanamo, as this Court has oft repeated, “access to the Court means nothing without access

to counsel.” Al-Joudi, 406 F. Supp. 2d at 22. “Petitioners are from foreign countries, . . . do not

speak English, and are in all likelihood totally unfamiliar with the United States legal system. As

such they have ‘no alternative form of legal assistance available to them.’” Id. (citing Bounds v.

Smith, 430 U.S. 817, 823 (1977)). Absent aid from counsel, petitioners will be unable to

prosecute their habeas claims. Thus, interference with petitioners’ access to counsel impairs

their access to the courts in a direct and concrete fashion and not “in some theoretical sense.”

Petitioners have shown imminent harm and therefore have standing to bring their claims for

counsel access. Consequently, this court may exercise jurisdiction over those claims.

       In concluding that it has jurisdiction over petitioners’ motions, the Court notes that §

2241(e)(2) does remove the Court’s jurisdiction over any action by Guantanamo detainees other

than (1) a petition for habeas corpus or (2) any attendant issues that arise under that petition, such



                                                   15
as the counsel-access or evidentiary issues that the Supreme Court identified. Thus, the court

would lack jurisdiction to consider any claims by petitioners relating to, for example, their

medical treatment or access to regular mail. Of course, the Protective Order has always operated

within the jurisdictional bounds set out by the Supreme Court in Boumediene and by §

2241(e)(2). See, e.g., P.O. at ¶¶ II.D.12–.13 (setting out in great detail the procedures to be used

for processing detainee legal mail, but noting that any non-legal mail would be processed

according to the military’s standard operating procedures).

V.     ANALYSIS

       A.      The Turner v. Safley Standard is Logically Inapplicable to this Case

       The government contends that the new search procedures instituted by Col. Bogdan pass

muster under the deferential standard for prison regulations identified by the Supreme Court in

Turner v. Safley, 482 U.S. 78 (1987). The government’s reliance on the Turner standard is

misplaced, however, as Turner is logically inapplicable to regulations impinging on a detainee’s

right to petition for a writ of habeas corpus.

       The logical foundation of the Turner line of cases lies in striking a balance between a

circumscribed constitutional right and the judgment of prison administrators. The Supreme

Court described this reasoning clearly in Bell v. Wolfish, 441 U.S. 520 (1979). There, the Court

laid out four “general principles [to] inform [its] evaluation of the constitutionality of the” prison

regulations at issue. Id. at 545. First, the Court recognized “that convicted prisoners do not

forfeit all constitutional protections by reason of their conviction and confinement.” Id. (citing

Jones v. North Carolina Prisoners’ Labor Union, 433 U.S. 119, 129 (1977); Meachum v. Fano,

427 U.S. 215, 225 (1976); Wolff v. McDonnell, 418 U.S. 539, 555–56 (1974); Pell v. Procunier,

417 U.S. 817, 822 (1974)). Second, however, “[l]awful incarceration brings about the necessary



                                                 16
withdrawal or limitation of many privileges and rights, a retraction justified by the considerations

underlying our penal system.” Id. at 545–46 (quoting Price v. Johnston, 334 U.S. 266, 285

(1948)). Third, the Court noted that maintenance of security and internal order are penological

“goals that may require limitation or retraction of the retained constitutional rights of both

convicted prisoners and pretrial detainees.” Id. at 546. Fourth, the Court acknowledged that

“the problems that arise in the day-to-day operation of a corrections facility are not susceptible of

easy solutions.” Id. at 547. Consequently, courts should accord “wide-ranging deference [to] the

adoption and execution of policies and practices that” prison administrators judge necessary for

preservation of order and security. Id. As the Court further explained, “judicial deference is

accorded not merely because the administrator ordinarily will . . . have a better grasp of his

domain than the reviewing judge, but also because the operation of our correctional facilities is

peculiarly the province of the Executive and Legislative Branches.” Id. at 548 (citing Procunier

v. Martinez, 416 U.S. 396, 405 (1974)).

       The logical progression of the Court’s analysis in Bell is clear and simple: Prisoners

retain basic constitutional rights, but those rights may be necessarily limited in the prison

context.   Further, the government, acting as prison administrator, may limit prisoners’

constitutional rights to accomplish valid penological objectives. Finally, given the Executive and

Legislative branches’ particular roles and expertise in prison administration, the Judiciary should

give deference to the Executive and Legislature in how they chose to circumscribe prisoners’

rights to achieve legitimate penological ends.        Most importantly for this case, the second

principle that the Court identified acts as a logical predicate for the principles that follow: the

Executive or Legislature may limit a prisoner’s rights in order to accomplish valid penological

objectives because those rights are limited or withdrawn in the prison context. Similarly, the



                                                 17
court defers to the Executive or Legislature because it has balanced the prisoner’s limited rights

against the valid penological interest according to its prerogatives and expertise. Turner adds to

this analysis by formalizing the deference the Judiciary must show to the Executive and

Legislature into a test, though the analysis and logic underlying the Court’s decision remain the

same. See Turner, 482 U.S. at 84–91.

         This logical analysis, however, is inapplicable to the right of habeas corpus itself. The

notion that habeas corpus, like the freedoms of association3 or speech,4 may necessarily be

limited or withdrawn in the penological context is absurd: “the essence of habeas corpus is an

attack by a person in custody upon the legality of that custody, and . . . the traditional function of

the writ is to secure release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484

(1973). The right of habeas corpus is neither limited nor withdrawn in the prison context—

indeed it is most valuable as a right to one who is incarcerated. To restrict a detainee’s access to

habeas corpus solely by virtue of his detention would run counter to the writ’s purpose and

would eviscerate the writ.

         Moreover, the particular circumstances of the petitioners in this case strengthen, rather

than weaken, the power of the writ. As the Supreme Court recognized in Boumediene, “where[,

as here,] a person is detained by executive order, rather than, say, after being tried and convicted

in a court, the need for collateral review is most pressing. . . . In this context the need for habeas

corpus is more urgent.” 553 U.S. at 783; see also Rasul, 542 U.S. at 474 (“[A]t its historical

core, the writ of habeas corpus has served as a means of reviewing the legality of Executive



3
  See, e.g., Overton v. Bazzetta 539 U.S. 126, 131 (2003) (“[F]reedom of association is among the rights least
compatible with incarceration. . . . Some curtailment of that freedom must be expected in the prison context.”
(citing Jones, 433 U.S. at 125–26; Hewitt v. Helms, 459 U.S. 460 (1983)).
4
  See, e.g., Bell, 441 U.S. at 550–51 (concluding that a prison rule against receipt of hardback books unless sent
directly from publishers, book clubs, or book stores was reasonable and therefore did not violate inmates’ First
Amendment rights).

                                                          18
detention, and it is in that context that its protections have been strongest.” (quoting St. Cyr, 533

U.S. at 301)). Any effort by the Executive or Legislature to limit a detainee’s right to seek

habeas corpus, just as they might limit the detainee’s freedoms of speech or association, would

be antithetical to the purpose of the writ. Indeed, the Constitution forbids suspension of the writ

except in limited circumstances.      U.S. Const. art I, § 9, cl. 2 (“The Privilege of the Writ of

Habeas Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion the public

Safety may require it.”). This conflicts with the Court’s logic in Bell and Turner because the

right at issue is not limited in the prison context.

        The Supreme Court’s analysis in Bell and Turner cannot apply to petitioners. Since the

right to seek habeas relief is not limited or withdrawn in the prison context, neither may the

Executive or the Legislature circumscribe the petitioners’ right, see id.; Boumediene, 553 U.S. at

798, nor must the court defer to the Executive’s or Legislature’s attempt to do so. Though the

Turner test is inappropriate here, this Court need not define the contours of the proper test

because the new procedures challenged by petitioners would fail even under Turner.

        B.      The New Search Procedures Fail Under the Turner Standard

        As the Supreme Court has noted, “federal courts must take cognizance of the valid

constitutional claims of prison inmates.” Turner, 482 U.S. at 84 (citing Martinez, 416 U.S. at

405). “Prison walls do not form a barrier separating prison inmates from the protections of the

Constitution.” Id. For example, those detained at Guantanamo “may invoke the fundamental

procedural protections of habeas corpus.” Boumediene, 553 U.S. at 798. Because detainees

retain certain constitutional rights like habeas, “[w]hen a prison regulation or practice offends a

fundamental constitutional guarantee, federal courts will discharge their duty to protect

constitutional rights.” Martinez, 416 U.S. at 405–06.



                                                   19
        Nevertheless, the Court must recognize both the special expertise of the Executive and

Legislature in prison administration and its own limited expertise in that area. “Running a prison

is an inordinately difficult undertaking that requires expertise, planning, and the commitment of

resources, all of which are peculiarly within the province of the legislative and executive

branches of government.” Turner, 482 U.S. at 84–85. The Supreme Court has also identified

prison administration as “a task that has been committed to the responsibility of those branches.”

Id. at 85.

        In order to balance the competing considerations between prisoners’ rights and prison

administration, the Supreme Court formulated its test as follows: “when a prison regulation

impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably related to

legitimate penological interests.” Id. at 89. By contrast, a prison regulation is invalid if it

represents an “exaggerated response” to legitimate penological concerns. Id. at 87. To aid its

analysis, the Supreme Court identified “four factors [that] are relevant in deciding whether a

prison regulation affecting a constitutional right that survives incarceration withstands

constitutional challenge: whether the regulation has a ‘valid, rational connection’ to a legitimate

governmental interest; whether alternative means are open to inmates to exercise the asserted

right; what impact an accommodation of the right would have on guards and inmates and prison

resources; and whether there are ‘ready alternatives’ to the regulation.” Overton v. Bazzetta, 539

U.S. 126, 132 (2003) (quoting and citing Turner, 482 U.S. at 89–91).

        Applying the first Turner factor, the Court finds that the new search procedures lack a

“valid, rational connection” to the legitimate government interest—security—put forward to

justify them. As the government correctly asserts, “internal security of detention facilities is a

legitimate government interest.”     Block v. Rutherford, 468 U.S. 576, 586 (1984).            The



                                                20
government argues that three justifications satisfy the “valid, rational connection” between the

revised search procedures and the government’s legitimate penological interest in security of the

Guantanamo detention facility: First, the old, modified search, i.e. shaking the detainee’s

waistband, is contrary to the military’s standard procedure and increased the risk of inconsistent

searches and decreased the searches’ effectiveness. Second, detainee Adnan Farhan Abd Latif

(ISN 156) was able to commit suicide while in detention, and a subsequent review recommended

changing the search policy in response. Third, the transition of Camp 6 from communal living to

single cell housing revealed contraband, including homemade weapons, shanks, and prohibited

electronic devices. The Court will address each of these justifications in turn.

       The first justification, that the modified search used previously was contrary to the

military’s standard procedure, fails. According to Col. Bogdan, since soldiers are not generally

trained in the modified procedure previously used by the JDG, that procedure created a risk that

the searches would be performed inconsistently and would be ineffective. Opp’n 11; Col.

Bogdan Decl. ¶ 17. This justification does not hold water. The modified search procedure had

been in use since “the early years of detention operations at Guantanamo,” or approximately

eight or nine years. Walsh Report 25. The government does not explain how, other than by bald

assertion, soldiers would be unable to follow a search procedure that had been in place for years.

Moreover, American soldiers are intelligent and capable and have proven themselves able to

implement correctly different protocols in different situations.          Indeed, the soldiers at

Guantanamo do so already: one standard protocol is used for regular detainee mail and mail to

the International Committee of the Red Cross, while a second protocol is used for legal mail. Id.

at 36–37; see also Protective Order ¶¶ II.D.12–.13. This Court’s previous opinion on legal mail

notwithstanding, the soldiers and commanders at Guantanamo have proven themselves capable



                                                21
of navigating the differences between these two systems.            Contrary to Col. Bogdan’s

bureaucratic desire for uniformity, every procedure employed at Guantanamo need not follow

the same standard protocol. As petitioners correctly argue, there is no basis in the record to

support the government’s argument that guards performed the old, modified searches

ineffectively or inconsistently. Pet’rs’ Reply 3–4, June 4, 2013, ECF No. 44 (“Hatim Reply”).

       The government’s second justification for the new search procedures involves the suicide

of detainee Adnan Farhan Abd Latif. Latif committed suicide in September 2012 by overdosing

on medication that he had hoarded over a short time period.          Opp’n 11.    The command

investigation performed after Latif’s suicide noted that he may have hidden the medications in

his groin area. Id.; Bogdan Decl. ¶ 18. According to the government, this incident provides a

further “valid, rational connection” to satisfy the first Turner factor. At this Court’s sealed

hearing on June 5, Counsel for petitioners noted, however, that Col. Bogdan’s affidavit nowhere

states that Latif actually hid medications in his groin area, only that the prior search procedure

provided him with the opportunity to do so. Sealed Hr’g Tr. 7; see also Bogdan Decl. ¶ 18. In

response, government counsel only stated that Latif “might” have hoarded medication in his

groin area. Sealed Hr’g Tr. 20.

       Petitioners correctly conclude that Latif’s possible opportunity to hoard medication bears

no logical connection to a policy to search the groin area of every detainee every time he is

moved or meets with non-JTF personnel, whether that be medical personnel, representatives

from the International Committee of the Red Cross, or legal counsel. Hatim Reply 4. The

government’s attempts to justify the new procedure on the basis of Latif’s suicide have the patina

of pretext to them. The mere possibility that Latif hoarded medications in his groin area, with

nothing more, will not support the new search policy because the logical connection between the



                                               22
policy and this supposed justification “is so remote as to render the policy arbitrary or irrational.”

Turner, 482 U.S. at 89–90.

       Moreover, the government’s actions in regards to the command investigation of Latif’s

suicide belie the suggestion that Latif’s death was a justification for the new search policies.

Latif’s death occurred in September 2012, and the command investigation of his death released

its report in November 2012. Bogdan Decl. ¶ 18. Col. Bogdan and the JDG, however, did not

implement the new search procedures until May 3, 2013. Id. Though Col. Bogdan states that he

“developed a phased approach in December 2012 to gradually” implement the new search

procedure, his statement stands in contrast to his decision to institute the new search procedures

almost immediately upon discovering contraband in the transition of Camp 6 from communal

housing to single cell housing.       Id.   To the Court’s view, Col. Bogdan’s swiftness in

implementing the new searches in May 2013 shows that linking the new searches to the death of

Latif and the subsequent investigation was merely an afterthought.

       The third justification the government offers for the new search policies under the first

Turner factor is the discovery of contraband in Camp 6. According to Col. Bogdan’s statement,

in April 2013, the JDG transitioned Camp 6 from communal living for detainees to keeping

detainees in individual cells. Id. In the course of the transition, the JDG discovered “a number

of contraband items, including homemade weapons, such as shanks, and prohibited electronic

devices.” Id. The presence of contraband or weapons would represent a threat to camp security.

On its face, this justification appears to offer the strongest logical relationship between the new

search procedures and the government’s legitimate interest in security at the Guantanamo

detention facility. Indeed, this Court “understand[s] why [prison administrators] might need to

do an overall search of the prison to be sure there are no shanks” or other improvised weapons.



                                                 23
Sealed Hrg. Tr. 22. The Court has heard of similar generalized searches at domestic prisons. Id.

(citing the local jail in Washington, D.C. as an example).

       When viewed in isolation, as the government has presented it, the presence of contraband

makes the new search procedure appear reasonably related to the government’s legitimate

penological interest in security. The Court, however, must view the new procedure and the

proffered justification in light of the government’s previous actions at Guantanamo.            As

petitioners’ counsel correctly noted during this Court’s hearing, “[t]he government is a recidivist

when it comes to denying counsel access.” Sealed Hrg. Tr. 11. The government, seemingly at

every turn, has acted to deny or to restrict Guantanamo detainee’s access to counsel. The

government designated Guantanamo as a “detention facility” rather than as a “corrections

facility” because, under the Navy’s own regulations, those incarcerated at a corrections facility

have unconditional access to their attorneys. See In re Guantanamo Bay Detainee Continued

Access to Counsel, 892 F. Supp. 2d at 17. The government sought to require detainees without

pending habeas petitions to sign memoranda of understanding that would have removed them

from the ambit of the Court’s Protective Order and only allowed access to counsel at the

government’s whim. See id. at 13–14. The government has severely curtailed the number of

flights to Guantanamo. See Order at 4, Al-Zarnouqi v. Obama, No. 06-CV-1767 (RCL) (D.D.C.

May 6, 2013), ECF No. 415. Predictably, given the limited number of commercial flights to

Guantanamo, counsel must now wait in queue for at least two months before they may meet with

their clients. Open Hr’g Tr. 20–21, June 5, 2013; see also Hatim Reply Ex. K ¶¶ 11–12 (noting

that the limited flight schedule—counsel may only fly in on Mondays and out on Fridays—

increases costs since counsel and translators must travel to Guantanamo for a full week). The

government has, in some instances, withheld legal mail from petitioners without notifying the



                                                24
Court or petitioners’ counsel. See Order at 4, Al-Zarnouqi v. Obama, No. 06-CV-1767 (RCL)

(D.D.C. May 6, 2013), ECF No. 415. And this is to say nothing of the multiple instances this

Court has identified where the government sought to inhibit counsel access in individual cases.

See In re Guantanamo Bay Detainee Continued Access to Counsel, 892 F. Supp. 2d at 24–26

(collecting cases). The government’s repeated actions substantially increase the likelihood that

its justification is mere pretext and that the new searches represent an “exaggerated response” to

its legitimate interest in security of the detention facility. Thus, a thorough examination of the

government’s proffered justification is appropriate.

       While the Court agrees that the presence of improvised weapons and contraband is

logically related to the need for searches generally, the Court finds the new genital search

procedure to be yet another exaggerated response by the JDG that is presently inhibiting

petitioners’ access to counsel. Since implementation of the new search procedure, multiple

petitioners have foregone, some for the first time, phone calls or meetings with counsel. Hatim

Mot. 4–5; Hatim Mot. Ex. A ¶¶ 13–18; Hatim Mot. Ex. B; Hatim Mot. Ex. C ¶¶ 7–10; Hatim

Mot. Ex. D ¶¶ 7, 11–12; Hatim Mot. Ex. E ¶¶ 3–7; Hatim Mot. Ex. F ¶¶ 4–6; Hatim Reply 7–8;

Hentif & Al Shubati Mot. Ex. A ¶¶ 4–6, 8. This does not represent, as the government argues,

“mere voluntary refusal” on each petitioner’s part. Opp’n 14. Instead, the Court finds that the

new search procedures actively discourage petitioners from taking phone calls or meeting with

counsel. As petitioners’ counsel argued, the choice between submitting to a search procedure

that is religiously and culturally abhorrent or foregoing counsel effectively presents no choice for

devout Muslims like petitioners. Open Hr’g Tr. 19; Sealed Hr’g Tr. 14–15; Hentif & Al Shubati

Mot. Ex. A ¶¶ 8. The relationship between the searches and petitioners’ choices to refuse phone

calls and counsel meetings is clear and predictable. Indeed, petitioners also find searches of the



                                                25
Quran abhorrent, and many petitioners have chosen to forego having a Quran in their cells rather

than having their Qurans subject to search. Hatim Mot. Ex. A ¶¶ 3, 22, 24–25; see also Charlie

Savage, Officials Describe Chaos at Guantanamo in Weeks Before Raid on Prison, N.Y. Times

(Apr.    16,   2013),    http://www.nytimes.com/2013/04/17/us/politics/detainees-hit-guards-in-

weekend-raid-officials-say.html (noting that detainees offered to end the current hunger strike by

giving up their Qurans rather than have them be searched).

        That this relationship is so clear and predictable makes it easy for the government to

exploit. Given that detainees are already shackled and under guard whenever they are moved,

Hatim Mot. Ex. A ¶ 5, the added value of the new genital search procedure vis-à-vis the prior

search procedure is reduced. In this context, the court finds searching the genitals of petitioners

up to four times for every phone call or attorney–client meeting—as petitioners have described,

Hatim Mot. Ex. B ¶¶ 7–8, 15; Sealed Hr’g Tr. 39—to be excessive. Searching detainees up to

four times in this manner for every movement, meeting, or phone call belies any legitimate

interest in security given the clear and predictable effects of the new searches. Moreover, as

petitioners note, nothing in the record indicates that detainees have received any contraband from

their attorneys or that detainees have attempted to pass contraband to each other during phone

calls or meetings with attorneys. Hatim Reply 4–5. The motivation for the searches is not to

enhance security but to deter counsel access. Thus, the Court finds the search procedure an

“excessive response” under the first Turner factor.

        Turning to the remaining factors identified in Turner, the second factor considers

“whether there are alternative means of exercising the right that remain open to prison inmates.”

Turner, 482 U.S. at 90. Here, the government again argues that it is not inhibiting counsel access

and that it is petitioners who have voluntarily chosen to forego phone calls or meetings with



                                                26
counsel. Opp’n 24. As above, the Court rejects the government’s argument. As petitioners’

counsel noted, the predicable consequences of the government’s actions are “the breaking [and]

severing of attorney–client communication except by letter which is by slow boat.” Open Hrg.

Tr. 19. The Court recognizes that, as petitioners argue, it would be untenable to prepare a habeas

case for trial or appeal where counsel could only contact petitioners by legal mail. Hentif & Al

Shubati Mot. 5. Absent face-to-face meetings and telephone calls, petitioners’ habeas cases will

not go forward. Thus, the new search procedures effectively leave petitioners without alternative

avenues to exercise their right to habeas corpus.

       The third Turner factor looks at “the impact [that] accommodation of the asserted

constitutional right will have on guards and other inmates, and on the allocation of prison

resources generally.” Turner, 482 U.S. at 90. Here, the government contends that “[r]everting to

the old search policy . . . would mean restoration of the same security risks to detainees, guards,

and counsel, and the same operational disruptions and difficulties.”         Opp’n 24.     But, as

petitioners correctly argue, the record presents no connection between the prior search

procedures and any such “disruptions or difficulties.” Indeed, the record does not show that

guards performed searches inconsistently, and the government can show only a possible

connection of the prior search procedures to the death of detainee Latif. Further, given that

detainees are watched and shackled during transport, and that guards may search detainee’s cells

or the detainees themselves at other times, the “ripple effect” of reverting to the prior search

procedure for attorney–client meetings should be minimal.

       The fourth Turner factor looks to the “absence” or “existence” of “ready alternatives” to

the challenged regulation. Turner, 482 U.S. at 90. The Supreme Court explained that “the

absence of ready alternatives is evidence of the reasonableness of a prison regulation,” but “the



                                                27
existence of obvious, easy alternatives may be evidence that the regulation is not reasonable, but

is an ‘exaggerated response’ to prison concerns.” Id. The petitioners easily satisfy this factor.

As this court counseled in its previous counsel-access opinion, “if it ain’t broke, don’t fix it.” In

re Guantanamo Bay Detainee Continued Access to Counsel, 892 F. Supp. 2d at 16. Given its

many years of use at the Guantanamo detention facility, the old modified search procedure

represents an “obvious, easy,” and proven alternative to the challenged new search procedure.

The government’s assertion that these searches may have led to Latif’s suicide or the presence of

contraband is purely speculative and does not diminish the fact that the prior procedure

represents an easy alternative.

        In summary, the Court finds the evidence submitted by petitioners and contained in the

record sufficient to carry their burden to show that the new search procedure is an “exaggerated

response” to the JDG’s concerns.               Further, the Court finds the government’s proffered

justifications for the new search procedure unpersuasive in light of the evidence in the record.

Thus, the Court will order that the modified search procedure be used for in-person detainee

meetings with counsel and for detainee phone calls with counsel.

        C.       The JDG Must Allow Certain Detainees to Meet with Counsel in the Housing

Camps

        The Court now turns to the petitioners’ request that the Court order JTF-GTMO to allow

detainees to meet with counsel in their housing camps. At the outset, the Court recognizes that

under the current regime, the government has the prerogative to select the location for attorney–

client meetings. Under the Protective Order, “[l]egal visits shall take place in a room designated

by JTF-Guantanamo.” ¶ II.C.11.b;5 see also ¶ II.J.37 (“Counsel will meet with detainees in


5
 In the published version of Judge Hogan’s Protective Order, paragraph II.C.11 has two sub-paragraphs designated
“a.” As this citation is to the second of those sub-paragraphs, the Court corrects the typographical error in its

                                                       28
conference facilities provided by GTMO.”). Of course, the government’s control over the

location for attorney–client meetings under the Protective Order is subject to revision. See id. ¶

II.A.1 (“Except as otherwise stated in these Procedures . . . or by other Order issued in the United

States District Court for the District of Columbia, the following procedures shall govern counsel

access to all detainees [at GTMO].”) Though the Protective Order gives substantial deference to

JTF-GTMO, as is appropriate, the overarching context of the protective order is one in which the

government may exercise its prerogatives as prison administrator, but must do so reasonably.

See, e.g., id. ¶ II.C.11.a–.b (requiring that JTF-GTMO use reasonable efforts to accommodate

counsel’s requests for meetings with their clients and that the Commander, JTF-GTMO will not

unreasonably withhold approval for more than two attorneys and one translator to meet with a

detainee at one time). This standard of reasonableness is appropriate as it is, arguably, what

would be required under Turner.

         Applying the first Turner factor, the government offers two justifications for the policy

forbidding attorney–client meetings in the detainees’ housing camps. The government’s first

justification is, essentially, that the meeting rooms in Camp Echo are in some way better for the

detainees and counsel than any room available in Camp 5 or 6. See Opp’n 9 (noting that the

Camp Echo meeting rooms have separate spaces for detainee prayer and that, at Camp Echo,

counsel may “watch DVDs, read books, and share food with their clients”).               While Col.

Bogdan’s desire to provide detainees with better accommodations for attorney–client meetings is

admirable, it has nothing to do with the government’s interests in security or camp operations.

Moreover, it is undercut by the petitioners’ assertion that the change inhibits counsel access. The

government’s second set of justifications, however, is more substantial.

         The government identifies several logistical concerns that it contends favor restricting

citation for purposes of clarity.

                                                29
attorney–client meetings to Camp Echo.        First, the government notes that all visitors to

Guantanamo, including attorneys, must pass through visitor screening at Camp Echo regardless

of their destination within the detention facility. Id.; Bogdan Decl. ¶ 6. Second, the government

points to the need to divert guards and Staff Judge Advocates to escort counsel to and from

meetings in the housing camps. Opp’n 9; Bogdan Decl. ¶ 15. Third, the government contends

that meetings in the housing camps will impair movements of other detainees in the housing

camps as other detainees cannot be moved while a detainee is moving to or from a meeting in the

housing camp. Opp’n 10; Bogdan Decl. ¶ 15. Fourth, and most importantly, the government

argues that meetings in the housing camps divert guards from other tasks because the guards

must monitor the attorney–client meetings. Opp’n 10; Bogdan Decl. ¶ 15.

       The government’s first three justifications are easily dismissed. As to the first, the fact

that all the attorneys must enter the detention facility via Camp Echo has no logical bearing on

whether detainees may meet with their attorneys in the housing camps or only at Camp Echo.

Indeed, habeas counsel have expressed no concern with whatever added inconvenience a trip

from Camp Echo to Camp 5 or 6 might represent. Moreover, the government has raised no

concerns about movement of counsel within the facility.         As to the second justification,

petitioners’ counsel correctly reason that the guards may escort the detainee to Camp Echo or

counsel to the housing camps, but in either case they must escort someone somewhere. Hatim

Reply 5–6; see also Bogdan Decl. ¶ 7 (“JTF-GTMO maintains an escort staff of guards whose

exclusive mission is to support movements of detainees and visitors, including habeas counsel.”).

Presumably, escorting the attorneys should be the easier of the two insofar as counsel need not

be shackled for the trip. The government’s third justification is likewise inadequate: if only one

detainee may be moved at a time, the problem of coordinating detainee movements will exist



                                               30
regardless of whether detainees meet with their attorneys in Camp Echo or in the housing camps

since detainees must move through their housing camps in either case.

       The government’s fourth justification, however, requires more careful consideration. The

government argues that allowing detainees to meet with their attorneys in Camp 5 or 6 would

negatively impact the availability of the guard force. Opp’n 10, 23. Specifically, the lack of a

centralized video-monitoring facility in Camps 5 or 6 of the sort that exists in Camp Echo means

that guards must be stationed outside the meeting room “to ensure the safety of counsel and to

discourage and prevent misconduct by the detainee.” Opp’n 10, 23; see also Bogdan Decl. ¶ 15.

Of course, stationing guards outside the room for attorney–client meetings diverts the guards

from other duties and, the government contends, may interfere with camp operations. Opp’n 10,

23; Bogdan Decl. ¶ 15. The allocation of guard staff and their duties requires considerations of

“planning . . . and the commitment of resources,” Turner, 482 U.S. at 85, for which the

Executive has expertise and to which the Judiciary typically defers. The courts need not give

blind deference, however. Indeed, the Court must examine the regulation in its context to

determine if there is a valid, rational connection to legitimate penological interests.

       Examination of the context of detention at Guantanamo shows that the JDG’s regulation

forbidding attorney–client meetings in Camps 5 or 6 lacks a valid, rational connection to the

government’s legitimate penological interests in security or orderly administration. To be sure,

allowing attorney–client meetings in the housing camps will divert some guards away from their

other duties, but the Court must recognize that the practical effect of petitioners’ request is

limited. As Adm. Walsh identified, there is only one room for attorney–client meetings in Camp

5, Walsh Report 11, and Col. Bogdan identified two rooms that could be used for attorney–client

meetings in Camp 6. Bogdan Decl. ¶ 14. Assuming that the JDG must station two, or even



                                                 31
three, guards outside the meeting rooms, allowing attorney–client meetings would divert a

maximum of two to three guards in Camp 5 and four to six guards in Camp 6. The Court is

confident the JDG can spare these guards to accommodate the use of one attorney–client meeting

room in Camp 5 and two attorney–client meeting rooms in Camp 6. Moreover, the Court must

remain cognizant of the fact that almost two-thirds of those detained at Guantanamo, including

several of the petitioners, are engaged in a weeks-long hunger strike. Hatim Mot. 3. Those

detainees engaged in the hunger strike are, expectedly, in a substantially weakened physical

state. Id.; see also id. Exs. A–G (describing the physical state of detainees engaged in the hunger

strike). In such a state, detainees are both (1) less able to move from their housing camps to

Camp Echo or Camp Delta and (2) less of a security risk. Indeed, in the context of the hunger

strike, failure to accommodate petitioners’ reasonable request seems less like a valid choice on

the part of the JDG commander and more like an attempt to deny counsel access through

alternative means.

       The Court now turns to the remaining Turner factors. Applying the second factor, the

Court finds that, for those detainees participating in the hunger strike who are too weak to go to

Camp Echo to meet with counsel, no alternatives to exercise their right to petition for habeas

corpus exist. As this Court stated above, any attempt to bring a habeas petition where attorney–

client communications are limited to legal mail would be untenable. Applying the third Turner

factor, the Court finds that the “ripple effect” of accommodating the detainees’ request would be

minimal given the limited facilities available for attorney–client meetings at Camps 5 and 6.

Finally, under the last Turner factor, allowing limited attorney–client meetings in Camps 5 and 6

is an obvious and reasonable accommodation for those detainees too weakened by the hunger

strike to travel to Camp Echo.



                                                32
       In summary, the Court finds the JDG’s policy of forbidding attorney–client meetings in

the housing camps to be an exaggerated response to the government’s penological interests in

security and orderly operations. The Court will amend Judge Hogan’s Protective Order to

require that the JDG allow attorney–client meetings in Camps 5 and 6 for those detainees who

are in a weakened physical state due to participation in the hunger strike or who have a medical

condition that similarly makes travel outside the housing camps difficult. Given the limited

space available for attorney–client meetings in Camps 5 and 6, counsel for petitioners and

government counsel shall meet to establish procedures to ensure that the limited availability for

attorney–client meetings in the housing camps is apportioned fairly amongst the detainees.

       D.      The JDG Must Allow Certain Petitioners to Use the Old Vans for Transport

to Camps Echo and Delta

       Due to the limited space for attorney–client meetings at Camps 5 and 6, some detainees

may still need to travel to Camps Echo and Delta for attorney–client meetings and phone calls.

Thus, the Court now turns to petitioners’ challenge to the vans used by JDG to transport

detainees from their housing camps to Camps Echo and Delta.                   Applying the same

considerations that it applied to the regulations concerning attorney–client meetings in the

housing camps, the Court concludes under Turner that detainees engaged in the hunger strike

should be allowed to use the old vans for transport to Camps Echo or Delta.

       At the outset, the Court must applaud the JDG’s effort to accommodate detainees request

for new vans with better air conditioning and its ongoing effort to modify those vans to allow

detainees to sit upright during transport. Bogdan Decl. ¶ 22. Thus, the Court hopes any

accommodation it requires in this regard will be short lived. Applying the first Turner factor, as

between the old vans and the unmodified new vans, no penological interest favors the use of one



                                               33
over the other. The government admits that the old vans are still available for use use and that it

purchased the new vans as part of a “routine fleet upgrade and to address detainee complaints

about a lack of air conditioning in the older vans.” Opp’n 10. The government’s decision to

replace the vans does not implicate its penological interest in security or orderly operations.

Nothing, for example, suggests the old vans are any less secure than the new vans. Applying the

remaining Turner factors, the Court finds that accommodating the detainees’ request here would

be truly costless. Indeed, given that the old vans are still available and just as good, the cost to

the JDG to use one of the old vans rather than one of the unmodified new vans is zero. The

government tacitly admits this insofar as it allows detainees with certain medical conditions to

use the old vans while the new vans are being modified. Bogdan Decl. ¶ 22. Detainees

participating in the hunger strike should be accommodated similarly.             Indeed, given the

importance of the right to habeas corpus and access to counsel for the detainees, wisdom

counsels in favor of granting a truly costless request like the one petitioners have submitted here.

VI.    CONCLUSION

       In closing his speech at the National Defense University, the President quoted Judge

William Young.      See Remarks by the President at the National Defense University.              In

sentencing Richard Reid, the shoe bomber, Judge Young told him that “[t]he way we treat you . .

. is the measure of our own liberties.” Id. Judge Young’s comment is equally apt when applied

to the detainees at Guantanamo.

       This Court is duty bound to protect the writ of habeas corpus as a fundamental

prerequisite of liberty by ensuring that all those who seek it have meaningful and effective access

to the courts. For Guantanamo detainees, it is undisputed that access to the courts means nothing

without access to counsel. The JDG’s behavior, exemplified by the new search and meeting



                                                 34
procedures, flagrantly disregards the need for a light touch on religious and cultural matters that

Admiral Walsh recognized years ago. Further, the search procedures discourage meetings with

counsel and so stand in stark contrast to the President’s insistence on judicial review for every

detainee. The Court, whose duty it is to call the jailer to account, will not countenance the

jailer’s interference with detainees’ access to counsel.

       For the foregoing reasons, the Court finds the challenged procedures and regulations

invalid as they pertain to counsel access. The Court further concludes, pursuant to ¶ I.E.34 of the

Protective Order, that this Memorandum Opinion and the accompanying Order issued this date

should not be designated as protected, but will be available on the public record. Given the

limits of this Court’s jurisdiction, the Court’s holding does not affect the ability of the JDG to

continue to administer the Guantanamo detention facility as it finds appropriate with respect to

issues unrelated to counsel access.

       A separate Order consistent with this Memorandum Opinion shall issue this date.

       Signed by Royce C. Lamberth, Chief Judge, on July 11, 2013.




                                                 35